DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,152,386 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PN 9,437,612, of record).
Regarding claim 1, Lee et al. discloses, as shown in Figures, a 3D memory device comprising: 
a first vertical pillar (124, 224, of the left side), the first vertical pillar comprises a transistor source (150); and 
a second vertical pillar (124, 224, of the right side), the second vertical pillar comprises a transistor drain (150),
wherein the first vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a plurality of overlaying horizontally- oriented memory transistor,
wherein at least of one of the plurality of overlaying horizontally-oriented memory transistors is disposed between the first vertical pillar and the second vertical pillar,
wherein the plurality of overlaying horizontally-oriented memory transistors (132) are aligned.
wherein the plurality of overlaying horizontally-oriented memory transistors each comprise a gate,
wherein each gate is aligned to an underlying gate, and
wherein the first vertical pillar comprises metal (Col. 4, lines 19-25).
Note that the terms “self-aligned being formed following a same lithography step” and “self-aligned … being formed following at least one same lithography step” are method recitations in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 3, Lee et al. discloses the device further comprising:
	a third vertical pillar (memory array, similar to 124,224, see Figure 1D),
		wherein the third vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a second plurality of overlaying horizontally-oriented memory transistors.

Regarding claim 5, Lee et al. discloses
 the plurality of overlaying horizontally-oriented memory transistors each comprise a charge trap region (144);
	wherein each charge trap region is aligned.
Note that the term “self-aligned being formed following at least one same lithography step” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 6, Lee et al. discloses wherein the first vertical pillar and the second vertical pillar each comprise a filled cylindrical shape.

Regarding claim 7, Lee et al. discloses each of the plurality of overlaying horizontally-oriented memory transistors comprises a unique channel region, and
	where the unique channel regions are isolated from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612, of record) in view of Harari (US 2019/0006014, of record).
Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. further discloses the plurality of overlying horizontally-oriented memory transistors each comprise a tunneling oxide region (142) and a charge trap region (144).  Lee et al. does not disclose the tunneling oxide region is thinner than 1 nm or does not exist.  However, Harari discloses a 3D memory device comprising a tunneling oxide region (231L,231R) being thinner than 1 nm or does not exist.  Note Figures and [0129] of Harari.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the tunneling oxide region of Lee et al. having a thickness thinner than 1 nm or does not exist, such as taught by Hariri in order to significantly increase the endurance of the device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612, of record) in view of Jung (US 2017/0092655, of record).
Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. does not disclose the device further comprising memory control circuits, wherein the memory control circuits are disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or are disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors.  However, Jung discloses a 3D memory device comprising the memory control circuits (PG, LSL, USL) being disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or being disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors.  Note Figures of Jung.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory device of Lee et al. comprising the memory control circuits being disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or being disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors, such as taught by Jung in order to control the memory circuits to perform the desired functions.

Claims 8, 10, 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612, of record) in view of Zhang et al. (PN 9,553,146, of record).
Regarding claim 8, Lee et al. discloses, as shown in Figures, a 3D memory device comprising: 
a first vertical pillar (124, 224, of the left side), the first vertical pillar comprises a transistor source (150); and
a second vertical pillar (124, 224, of the right side), the second vertical pillar comprises a transistor drain (150),
wherein the first vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a plurality of overlaying horizontally- oriented memory transistor,
wherein the plurality of overlaying horizontally-oriented memory transistors are aligned;
wherein at least of one of the plurality of overlaying horizontally-oriented memory transistors is disposed between the first vertical pillar and the second vertical pillar,
wherein the plurality of overlaying horizontally-oriented memory transistors (132) each comprise a gate,
wherein each gate is aligned to an underlying gate;
wherein at least of one of the memory transistors comprises a control gate (402).
Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. does not disclose the control gate comprises tungsten.  However, Zhang et al. discloses a control gate (3,3a,3b) comprising tungsten.  Note Col. 4, lines 52-63 and Figures of Zhang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the control gate of Lee et al. comprising tungsten, such as taught by Zhang et al. in order to further improve the performance of the device.
Note that the terms “self-aligned being formed following a same lithography step” and “self-aligned … being formed following at least one same lithography step” are method recitations in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claims 10 and 19, Lee et al. and Zhang et al. disclose the device further comprising:
	a third vertical pillar (memory array, similar to 124,224, see Figure 1D),
		wherein the third vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a second plurality of overlaying horizontally-oriented memory transistors.

Regarding claims 12 and 18, Lee et al. and Zhang et al. disclose the first vertical pillar comprises metal and does not comprise n+ type silicon (Col. 4, lines 19-25).

Regarding claims 13 and 20, Lee et al. and Zhang et al. disclose
the plurality of overlaying horizontally-oriented memory transistors each comprise a charge trap region (144);
	wherein each charge trap region is aligned.
Note that the term “self-aligned being formed following at least one same lithography step” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 14, Lee et al. and Zhang et al. disclose each of the plurality of overlaying horizontally-oriented memory transistors comprises a unique channel region, and
	where the unique channel regions are isolated from each other.

Regarding claim 15, Lee et al. discloses, as shown in Figures, a 3D memory device comprising: 
a first vertical pillar (124, 224, of the left side), the first vertical pillar comprises a transistor source (150); and
a second vertical pillar (124, 224, of the right side), the second vertical pillar comprises a transistor drain (150),
wherein the first vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a plurality of overlaying horizontally-oriented memory transistors (132),
wherein at least of one of the plurality of overlaying horizontally-oriented memory transistors is disposed between the first vertical pillar and the second vertical pillar,
wherein the plurality of overlaying horizontally-oriented memory transistors are aligned;
wherein the plurality of overlaying horizontally-oriented memory transistors each comprise a gate,
wherein each gate is aligned to an underlying gate.
Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. does not show at least one of the horizontally-oriented memory transistors comprises a channel region.  However, Zhang et al. discloses at least one of the horizontally-oriented memory transistors comprises a channel region (1) comprising a polycrystalline semiconductor material.  Note Col. 4, lines 28-41 and Figures of Zhang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory transistor of Lee et al. having the channel, such as taught by Zhang et al. in order to perform the desired functions as the transistors.
Note that the terms “self-aligned being formed following a same lithography step”, “…recrystallized”, and “self-aligned … being formed following at least one same lithography step are method recitations in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 9, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612, of record) in view of Zhang et al. (PN 9,553,146, of record) in view of Harari (US 2019/0006014, of record).
Regarding claims 9 and 17, Lee et al. and Zhang et al. disclose the claimed invention including the memory device as explained in the above rejection.  Lee et al. and Zhang et al. do not disclose memory control circuits, wherein memory control circuits provide a periodic memory refresh operation to the plurality of overlaying horizontally-oriented memory transistor.  However, Harari discloses the memory control circuits provide a periodic memory refresh operation to the plurality of overlaying horizontally-oriented memory transistor.  Note Figures and [0226]-[0227] of Harari.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory device of Lee et al. and Zhang et al. comprising memory control circuits (803, 853) provide a periodic memory refresh operation to the plurality of overlaying horizontally-oriented memory transistor, such as taught by Harari in order to control the memory circuits to perform the desired functions, and to maintain a low error rate and to improve the speed and the performance of the memory device.

Regarding claim 11 and 16, Lee et al. and Zhang et al. disclose the claimed invention including the memory device as explained in the above rejection.  Lee et al. and Zhang et al. further disclose the plurality of overlying horizontally-oriented memory transistors each comprise a tunneling oxide region (142) and a charge trap region (144).  Lee et al. and Zhang et al. do not disclose the tunneling oxide region is thinner than 1 nm or does not exist.  However, Harari discloses a 3D memory device comprising a tunneling oxide region (231L,231R) being thinner than 1 nm or does not exist.  Note Figures and [0129] of Harari.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the tunneling oxide region of Lee et al. and Zhang et al. having a thickness thinner than 1 nm or does not exist, such as taught by Hariri in order to significantly increase the endurance of the device.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
It is argued, at pages 10-12 of the Remarks, that Lee et al. does not disclose the plurality of overlaying horizontally-oriented memory transistors are self-aligned being formed following a same lithography step.  This argument is not convincing because the term “self-aligned being formed following a same lithography step” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is noted that Lee et al. discloses, as shown in Figure 1A, the plurality of overlaying horizontally-oriented memory transistors (132) are aligned.

It is argued, at pages 12-13 of the Remarks, that Lee et al. discloses vertically-oriented transistors, not horizontally-oriented memory transistors as claimed.  This argument is not convincing because Lee et al. discloses, as shown in Figures 1A-1B, 2A-2B, horizontally-oriented memory transistor (132) extends horizontally in the Y direction and stacks vertically in the Z direction.  Therefore, Applicant’s claims 1, 8 and 15 do not distinguish over the Lee et al. reference.

It is argued, at pages 13-15 of the Remarks, that the combination of Lee et al. in view of Harari, and/or Jung, and/or Zhang et al. do not disclose horizontally-oriented memory transistors.  This argument is not convincing because Lee et al. discloses, as shown in Figures 1A-1B, 2A-2B, horizontally-oriented memory transistor (132) extends horizontally in the Y direction and stacks vertically in the Z direction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897